                                                                                                 DIANA S. EBRON, ESQ.
                                                                                             1   Nevada Bar No. 10580
                                                                                             2   E-mail: diana@kgelegal.com
                                                                                                 JACQUELINE A. GILBERT, ESQ.
                                                                                             3   Nevada Bar No. 10593
                                                                                                 E-mail: jackie@kgelegal.com
                                                                                             4   KAREN L. HANKS, ESQ.
                                                                                                 Nevada Bar No. 9578
                                                                                             5   E-mail: karen@kgelegal.com
                                                                                             6   KIM GILBERT EBRON
                                                                                                 7625 Dean Martin Drive, Suite 110
                                                                                             7   Las Vegas, Nevada 89139
                                                                                                 Telephone: (702) 485-3300
                                                                                             8   Facsimile: (702) 485-3301
                                                                                                 Attorneys for SFR Investments Pool 1, LLC
                                                                                             9
                                                                                            10                               UNITED STATES DISTRICT COURT

                                                                                            11                                        DISTRICT OF NEVADA

                                                                                            12   THE BANK OF NEW YORK MELLON FKA                     Case No.: 2:18-cv-00363-RFB-VCF
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                                 THE BANK OF NEW YORK, AS TRUSTEE
                                                                                            13                                                       STIPULATION AND ORDER FOR
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                 FOR THE CERTIFICATEHOLDERS
                                                                                                 CWALT, INC., ALTERNATIVE LOAN                       EXTENSION OF TIME FOR SFR
                                                                                            14                                                       INVESTMENTS POOL 1, LLC TO FILE
                                                                                                 TRUST 2006-OC7, MORTGAGE PASS-                      RESPONSE TO THE BANK OF NEW
                                                                                            15   THROUGH CERTIFICATES,                               YORK MELLON FKA THE BANK OF
                                                                                                                                                     NEW YORK, AS TRUSTEE FOR THE
                                                                                            16                          Plaintiff,                   CERTIFICATEHOLDERS CWALT, INC.,
                                                                                                 vs.                                                 ALTERNATIVE LOAN TRUST 2006-
                                                                                            17                                                       OC7, MORTGAGE PASS-THROUGH
                                                                                                 SFR INVESTMENTS POOL 1, LLC,                        CERTIFICATES MOTION FOR
                                                                                            18                                                       PARTIAL SUMMARY JUDGMENT
                                                                                            19                          Defendants.
                                                                                            20
                                                                                                        Plaintiff, The Bank of New York Mellon fka The Bank of New York, as Trustee for the
                                                                                            21
                                                                                                 Certificateholders CWALT, Inc., Alternative Loan Trust 2006-OC7, Mortgage Pass-Through
                                                                                            22
                                                                                                 Certificates (Plaintiff), and Defendant, SFR Investments Pool 1, LLC (Defendant), hereby
                                                                                            23
                                                                                                 stipulate and agree to extend the deadline for Defendant to file a response to Plaintiff’s Motion for
                                                                                            24
                                                                                                 Partial Summary Judgment to twenty-one (21) days after the current dispositive motions deadline
                                                                                            25
                                                                                                 of January 22, 2019. This stipulation and agreement is made in an effort to allow all of the summary
                                                                                            26
                                                                                                 judgment briefing to occur in accordance with the new dispositive motions deadline.
                                                                                            27

                                                                                            28

                                                                                                                                                 -1-
                                                                                             1          Pursuant to the Stipulation and Order for Extension of Time to File Dispositive Motions

                                                                                             2   and Pretrial Order filed on November 21, 2018 and entered on November 26, 2018, the current

                                                                                             3   dispositive motions deadline is Tuesday, January 22, 2019. [ECF No. 37]. Plaintiff filed a Motion

                                                                                             4   for Partial Summary Judgment on November 21, 2018 [ECF No. 35]. Defendant’s response is

                                                                                             5   currently due on December 12, 2018. For purposes of consistency, the parties request an extension

                                                                                             6   of the deadline for Defendant to file its Response to Plaintiff’s Motion for Partial Summary

                                                                                             7   Judgment [ECF No. 35] to Tuesday, February 12, 2019, twenty-one (21) days after the current

                                                                                             8   dispositive motions deadline.

                                                                                             9          This is the parties’ first request to extend the deadline for Defendant to file a response to

                                                                                            10   Plaintiff’s Motion for Partial Summary Judgment [ECF No. 35]. This request is made in good faith

                                                                                            11   and is not intended to cause any delay or prejudice to any party.

                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                 KIM GILBERT EBRON                              AKERMAN LLP
KIM GILBERT EBRON




                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                 /s/ Karen L. Hanks                             /s/ Jamie K. Combs
                                                                                            14   DIANA S. EBRON, ESQ.                           DARREN T. BRENNER, ESQ.
                                                                                                 Nevada Bar No. 10580                           Nevada Bar No. 8386
                                                                                            15   JACQUELINE A. GILBERT, ESQ.                    JAMIE K. COMBS, ESQ.
                                                                                                 Nevada Bar No. 10593                           Nevada Bar No. 13088
                                                                                            16   KAREN L. HANKS, ESQ.                           1635 Village Center Circle, Ste. 200
                                                                                                 Nevada Bar No. 9578                            Las Vegas, NV 89134
                                                                                            17   7625 Dean Martin Drive, Ste. 110
                                                                                                 Las Vegas, Nevada 89139                        Attorneys for The Bank of New York Mellon
                                                                                            18                                                  fka The Bank of New York, as Trustee for the
                                                                                                 Attorneys for SFR Investments Pool 1, LLC      Certificateholders CWALT, Inc., Alternative
                                                                                            19                                                  Loan Trust 2006-OC7, Mortgage Pass-Through
                                                                                                                                                Certificates
                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23                                                ORDER

                                                                                            24                  IT IS SO ORDERED.
                                                                                                                                                   ________________________________
                                                                                            25
                                                                                                                                                   RICHARD F. BOULWARE, II
                                                                                            26                                                    ______________________________________
                                                                                                                                                   UNITED STATES DISTRICT JUDGE
                                                                                                                                                  UNITED STATES MAGISTRATE JUDGE
                                                                                            27                                                     DATED this 13th day of December, 2018.
                                                                                                                                                  DATED:_______________________________
                                                                                            28

                                                                                                                                                -2-
